Dismissed and Opinion Filed April 15, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00091-CR

                          JOHN ALAN SUBLETT, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 416-80900-08

                             MEMORANDUM OPINION
                          Before Justices O’Neill, Myers, and Brown
                                  Opinion by Justice Myers
       Appellant has filed a motion to dismiss this appeal. In the motion, appellant’s counsel

states “that [a]ppellant is competent to make this decision and it is based upon [a]ppellant’s

reasoned judgment.” This Court hereby GRANTS the motion to dismiss and ORDERS the

appeal DISMISSED and that this decision be certified below for observance. See TEX. R. APP.

P. 42.2(a).

                                                    E
Do Not Publish
TEX. R. APP. P. 47                                /Lana Myers/
130091F.U05                                       LANA MYERS
                                                  JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

JOHN ALAN SUBLETT, Appellant                     On Appeal from the 416th Judicial District
                                                 Court, Collin County, Texas
No. 05-13-00091-CR         V.                    Trial Court Cause No. 416-80900-08.
                                                 Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                     Justices O’Neill and Brown participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

Judgment entered this 15th day of April, 2014.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE